Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2011/0169877) in view of Su (CN102608796B).
Regarding claim 1, Ishida teaches a liquid crystal display panel (Fig. 11, [0146-0180], Fig. 2, [0046]), comprising: 
a first substrate (the substrate below 11 in Fig. 11) provided with a first color resist layer (the lower 37 in Fig. 11, [0147, 0046]); 
a second substrate (the substrate above 11 in Fig. 11) disposed correspondingly to the first substrate (the substrate below 11 in Fig. 11) and provided with a second color resist layer (the upper 37 in Fig. 11, [0147, 0046]); and
 a polymer liquid crystal layer (11 in Fig. 11, [0150]) disposed between the first substrate and the second substrate (Fig. 11); 

Ishida does not teach that the polymer liquid crystal layer is a polymer network liquid crystal layer.
Su teaches that (Fig. 2-3, [0049-0052] of English translation of CN102608796B) a polymer liquid crystal layer (30 in Fig. 3, [0051]) is a polymer network liquid crystal layer (30 in Fig. 3, [0051]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Su for the system of Ishida such that in the system of Ishida, the polymer liquid crystal layer is a polymer network liquid crystal layer. The motivation is to improve contrast performance of the transparent display device (Su, [0052, 0051]).

Regarding claims 2 and 7, Ishida also teaches the following elements:
(Claim 2) colors of any adjacent two of the first sub-color resists (the lower R/G/B in Fig. 11, [0147, 0046]) are different (Fig. 11, Fig. 2)
(Claim 7) the first sub-color resists (the lower R/G/B in Fig. 11, [0147, 0046]) comprise a plurality of first red sub-color resists (the lower R in Fig. 11, Fig. 2, [0147, 0046]), a plurality of first green sub-color resists (the lower G in Fig. 11, Fig. 2, [0147, 0046]), and a plurality of first blue sub-color resists (the lower B in Fig. 11, Fig. 2, [0147, 0046]). 

Claims 3-4, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Su as applied to claim 1 above, and further in view of Cen (US 2015/0077684).
Regarding claims 3 and 10, Ishida in view of Su already teaches that the polymer liquid crystal layer is the polymer network liquid crystal layer. Ishida also teaches that the first color resist layer (the lower 37 in Fig. 11, [0147, 0046]) is disposed on one side of the first substrate (the substrate below 11 in Fig. 11) adjacent to the polymer liquid crystal layer (11 in Fig. 11, [0150]). Ishida does not teach the following elements. 
Cen teaches the following elements (Fig. 4, [0047-0051]):
(Claim 3) a second color resist layer (362 in Fig. 4, [0048-0051]) is disposed on one side of a second substrate (the substrate above 33 in Fig. 4) facing away from a liquid crystal layer (33 in Fig. 4, [0048]).
(Claim 10) on one side surface (the upper surface of 32 in Fig. 4) of the second substrate (the substrate above 33 in Fig. 4) facing away from the liquid crystal layer (33 in Fig. 4, [0048]), the second color resist layer (362 in Fig. 4, [0048-0051]) and a protective layer (the layer above 362 in Fig. 4, which protects/covers the 362 from the outside as shown in Fig. 4) are stacked in sequence (Fig. 4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cen for the system of Ishida in view of Su such that in the system of Ishida in view of Su, 
(Claim 3) the first color resist layer is disposed on one side of the first substrate adjacent to the polymer network liquid crystal layer, and the second color resist layer is disposed on one side of the second substrate facing away from the polymer network liquid crystal layer;
(Claim 10) on one side surface of the second substrate facing away from the polymer network liquid crystal layer, the second color resist layer and a protective layer are stacked in sequence.
The motivation is that the chroma of the light rays emitted from the LCD panel can be improved, thereby greatly improving the color space of displayed images (Cen, [0058, 0007]).

Regarding claim 4, Ishida also teaches that the second sub-color resists (the upper R/G/B in Fig. 11, [0147, 0046]) in the second color resist layer (the upper 37 in Fig. 11, [0147, 0046]) are arranged adjacently (Fig. 11). Ishida does not teach the following elements. 
Cen teaches the following elements (Fig. 4, [0047-0051]):
(Claim 4) first sub-color resists (the R/G/B color filters of 341 in Fig. 4, which is corresponding to 222 in Fig. 3, [0050]) in a first color resist layer (341 in Fig. 4, [0050]) are arranged at intervals (Fig. 4), and spacers (321 and 322 in Fig. 4) are disposed between adjacent first sub-color resists (the R/G/B color filters of 341 in Fig. 4, [0050]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cen for the system of Ishida in view of Su such that in the system of Ishida in view of Su, 
(Claim 4) the first sub-color resists in the first color resist layer are arranged at intervals.
The motivation is to help to maintain the cell gap, the chroma of the light rays emitted from the LCD panel can be improved, thereby greatly improving the color space of displayed images (Cen, Fig. 4, [0050, 0058, 0007]).

Regarding claim 6, Ishida also teaches that an orthographic projection of any one of the first sub-color resists (the lower R/G/B in Fig. 11, [0147, 0046]) on the first substrate (the substrate below 11 .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Su and Cen as applied to claim 4 above, and further in view of Nagase (US 2015/0109697).
Regarding claim 5, Ishida teaches that an area of the second sub-color resists (the upper 37 in Fig. 11, Fig. 2, [0147, 0046]) is equal to an area of a sub-pixel (Fig. 2 and Fig. 11, [0046]). Cen already teaches that first sub-color resists (the R/G/B color filters of 341 in Fig. 4, [0050]) in a first color resist layer (341 in Fig. 4, [0050]) are arranged at intervals (Fig. 4) and corresponding to a transmittance area (Fig. 4) of the first color resist layer (341 in Fig. 4, [0050]), and spacers (321 and 322 in Fig. 4) are disposed between adjacent first sub-color resists (the R/G/B color filters of 341 in Fig. 4, [0050]). Ishida does not teach that an area of the second sub-color resists is 5% to 15% greater than an area of the corresponding first sub-color resists.
Nagase teaches that an area of a sub-pixel (the R/G/B subpixel 3-1, 3-2, 3-3 or 3-4 in Fig. 2a-2b, [0049]) is 5% to 15% (the area of the R/G/B subpixel 3-1, 3-2, 3-3 or 3-4 is 160*40=6400 μm^2, the transmittance area of 3-1, 3-2, 3-3 or 3-4 is 160*36=5760 μm^2, therefore, (6400-5760)/5760=11%) greater than an area of a corresponding transmittance area of sub-color resists (Fig. 2a-2b, [0049]).

(Claim 5) an area of the second sub-color resists is 5% to 15% greater than an area of the corresponding first sub-color resists.
The motivation is to provide a color filter having a high transmittance, an excellent white balance and a high aperture ratio (Nagase, [0011]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Su as applied to claim 1 above, and further in view of Park (US 2005/0117092).
Regarding claims 8 and 9, Ishida teaches that the first sub-color resists (the lower R/G/B in Fig. 11, [0147, 0046]) comprise a plurality of first red sub-color resists, a plurality of first green sub-color resists, and a plurality of first blue sub-color resists (the lower R, G and B in Fig. 11, [0046, 0147]). Ishida does not teach the following elements. 
Park teaches the following elements (Fig. 2 and 4-5, [0011, 0042-0047]):
(Claim 8) sub-color resists (Fig. 2 and 4-5, [0011, 0042-0047]) comprise a plurality of first red sub-color resists, a plurality of first green sub-color resists, a plurality of first blue sub-color resists , and a plurality of first white sub-color resists (R, G, B and W in Fig. 2 and 4-5, [0011, 0042-0047]);
(Claim 9) a number of the first white sub-color resists (W in Fig. 2 and 4-5, [0011, 0042-0047]) accounts for 25% (Fig. 2 and 4-5, [0011, 0042-0047]) or 50% of a total number of the first sub-color resists (R, G, B and W in Fig. 2 and 4-5, [0011, 0042-0047]).

(Claim 8) the first sub-color resists comprise a plurality of first white sub-color resists;
(Claim 9) a number of the first white sub-color resists accounts for 25% or 50% of a total number of the first sub-color resists.
The motivation is that the mean value of the light emitted from each pixel composed of the R, G, B, W sub-pixels is relatively high, thereby improving brightness (Park, [0011]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Su and Cen as applied to claim 10 above, and further in view of Takao (US 4802743).
Regarding claim 11, Ishida does not teach the following elements. 
Takao teaches the following elements (Fig. 4, [0047-0051]):
(Claim 11) a protective layer (98 in Fig. 9F, or 69 in Fig. 6, Col. 7-8, Col. 16, Lines 1-5, Col. 4, Lines 49-62) is a transparent organic polymer thin film or a silicon nitride thin film (Col. 7, Lines 57-68, Col. 4, Lines 49-62).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takao for the system of Ishida in view of Su and Cen such that in the system of Ishida in view of Su and Cen, 
(Claim 11) the protective layer is a transparent organic polymer thin film or a silicon nitride thin film.
The motivation is to protect the color filter from environmental conditions (Takao, Col. 7, Lines 57-68, Col. 4, Lines 49-62).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Su as applied to claim 1 above, and further in view of Li (US 2017/0153496).
Regarding claims 12 and 13, Ishida in view of Su already teaches that the liquid crystal layer is the polymer network liquid crystal layer. Ishida teaches that on one side of the first substrate (the substrate below 11 in Fig. 11) adjacent to the polymer liquid crystal layer (11 in Fig. 11, [0150]), a thin film transistor layer ([0120-0123, 0146]) the first color resist layer (the lower 37 in Fig. 11, [0147, 0046]), a pixel electrode layer (EP2 in Fig. 11, [0122-0123, 0146]); on one side surface of the second substrate (the substrate above 11 in Fig. 11) adjacent to the polymer liquid crystal layer (11 in Fig. 11, [0150]), and a common electrode layer (EP1 in Fig. 11, [0122-0123, 0146]). Ishida does not teach the following elements. 
Su teaches the following elements (Fig. 2-3, [0049-0052])
(Claim 12) on one side of the first substrate adjacent to the polymer network liquid crystal layer, a first alignment film is provided ([0051], an alignment film (not shown) is provided between the first transparent electrode 40 and the polymer network liquid crystal layer 30, and between the second transparent electrode 50 and the polymer network liquid crystal layer 30);
(Claim 13) on one side surface of the second substrate adjacent to the polymer network liquid crystal layer, a second alignment film is provide ([0051]).
Li teaches the following elements (Fig. 5, [0078-0079]):
(Claim 12) on one side of a first substrate (2 in Fig. 5) adjacent to a liquid crystal layer (3 in Fig. 5), a thin film transistor layer (22 in Fig. 5), a first color resist layer (25 in Fig. 5), a pixel electrode layer (26 in Fig. 5), and a first alignment film (27 in Fig. 5) are stacked in sequence (Fig. 5);
(Claim 13) on one side surface of a second substrate (1 in Fig. 5) adjacent to the liquid crystal layer (3 in Fig. 5), a black matrix layer (12 in Fig. 5), a common electrode layer (14 in Fig. 5), and a second alignment film (15 in Fig. 5) are stacked in sequence (Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Su and Li for the system of Ishida in view of Su such that in the system of Ishida in view of Su, 
(Claim 12) on one side of the first substrate adjacent to the polymer network liquid crystal layer, a thin film transistor layer, the first color resist layer, a pixel electrode layer, and a first alignment film are stacked in sequence;
(Claim 13) on one side surface of the second substrate adjacent to the polymer network liquid crystal layer, a black matrix layer, a common electrode layer, and a second alignment film are stacked in sequence.
The motivation is to improve contrast performance of the transparent display device (Su, [0052, 0051]), and save the production cost to build the merits of cost reduction (Li, [0086]).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0153496) in view of Cen (US 2015/0077684) and Su (CN102608796B).
Regarding claim 14, Li teaches a manufacturing method of a liquid crystal display panel (Fig. 5-6, [0002, 0078-0086, 0038]), comprising following steps: 
S01 (Fig. 5-6, [0002, 0078, 0080]): providing a first substrate (21 in Fig. 5-6) and forming a thin film transistor layer (22 in Fig. 5), a first color resist layer (25 in Fig. 5), a pixel electrode layer (26 in Fig. 5), and a first alignment film (27 in Fig. 5) on the first substrate in sequence (Fig. 5-6, [0002, 0078, 0080]), wherein the first color resist layer (25 in Fig. 5) comprises a plurality of first sub-color resists (Fig. 5-6, [0082-0083]); 

S03 (Fig. 5-6, [0002, 0078-0079]): flipping the second substrate (11 in Fig. 5-6) and forming a black matrix layer (12 in Fig. 5), a common electrode layer (14 in Fig. 5), a second alignment film (15 in Fig. 5), and a spacer layer (13 in Fig. 5, [0079]) on a second surface of the second substrate (the lower surface of 11 in Fig. 5-6) in sequence (Fig. 5-6, [0002, 0078-0079]); 
S04 (Fig. 5-6, [0002, 0078]): aligning the first substrate to the second surface of the second substrate to form a cell (Fig. 5-6, [0002, 0078]); and 
S05 (Fig. 5-6, [0002, 0078]): forming a liquid crystal layer (3 in Fig. 5-6) between the first substrate and the second substrate (Fig. 5-6, [0002, 0078]).
Li does not teach that forming a second color resist layer and a protective layer on a first surface of the second substrate in sequence, wherein the second color resist layer comprises a plurality of second sub-color resists disposed correspondingly to the first sub-color resists in the first color resist layer, and the liquid crystal layer is a polymer network liquid crystal layer.
Cen teaches that (Fig. 4, [0047-0051]) forming a second color resist layer (362 in Fig. 4, which is corresponding to 262 in Fig. 3, [0048-0051]) and a protective layer (the layer above 362 in Fig. 4, which protects/covers the 362 from the outside as shown in Fig. 4) on a first surface of a second substrate (the upper surface of the substrate above 33 in Fig. 4) in sequence (Fig. 4), wherein the second color resist layer (362 in Fig. 4, which is corresponding to 262 in Fig. 3, [0048-0051])  comprises a plurality of second sub-color resists (362 in Fig. 4, which is corresponding to 262 in Fig. 3, [0048-0051]) disposed correspondingly to a first sub-color resists (341 in Fig. 4, which is corresponding to 222 in Fig. 3, [0050]) in a first color resist layer (341 in Fig. 4, which is corresponding to 222 in Fig. 3, [0050]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Cen for the system of Li such that in 
Su teaches that (Fig. 2-3, [0049-0052] of English translation of CN102608796B) a liquid crystal layer (30 in Fig. 3, [0051]) is a polymer network liquid crystal layer (30 in Fig. 3, [0051]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Su for the system of Li in view of Cen such that in the system of Li in view of Cen, the liquid crystal layer is a polymer network liquid crystal layer. The motivation is to improve contrast performance of the display device (Su, [0052, 0051]).

Regarding claims 16-17, Li does not teach the following elements. 
Cen teaches the following elements (Fig. 4, [0047-0051]):
(Claim 16) first sub-color resists (the R/G/B color filters of 341 in Fig. 4, which is corresponding to 222 in Fig. 3, [0050]) in a first color resist layer (341 in Fig. 4, [0050]) are arranged at intervals (Fig. 4), and the second sub-color resists (362 in Fig. 4, which is corresponding to 262 in Fig. 3, [0048-0051]) in the second color resist layer (362 in Fig. 4, which is corresponding to 262 in Fig. 3, [0048-0051]) are arranged adjacently (Fig. 4);
(Claim 17) an orthographic projection of any one of the first sub-color resists (the R/G/B color filters of 341 in Fig. 4, which is corresponding to 222 in Fig. 3, [0050]) on the first substrate is within (Fig. 4, [0055, 0024]) an orthographic projection area of the corresponding second sub-color resist (362 in Fig. 4, which is corresponding to 262 in Fig. 3, [0048-0051]) on the first substrate.

(Claim 16) the first sub-color resists in the first color resist layer are arranged at intervals, and the second sub-color resists in the second color resist layer are arranged adjacently; 
(Claim 17) an orthographic projection of any one of the first sub-color resists on the first substrate is within an orthographic projection area of the corresponding second sub-color resist on the first substrate.
The motivation is that the chroma of the light rays emitted from the LCD panel can be improved, thereby greatly improving the color space of displayed images (Cen, Fig. 4, [0050, 0058, 0007]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cen and Su as applied to claim 14 above, and further in view of Takao (US 4802743).
Regarding claims 15, Li does not teach the following elements. 
Takao teaches the following elements (Fig. 4, [0047-0051]):
(Claim 15) a step of forming the protective layer (98 in Fig. 9F, or 69 in Fig. 6, Col. 7, lines 57-68, Col. 16, Lines 1-5, Col. 4, Lines 49-62) comprises forming a layer of transparent organic polymer thin film by coating (98 in Fig. 9F, or 69 in Fig. 6, Col. 16, Lines 1-5, Col. 4, Lines 49-62) or forming a layer of silicon nitride thin film by chemical vapor deposition (Col. 4, Lines 49-62, Col. 7, lines 57-68).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takao for the system of Ishida in view of Su and Cen such that in the system of Ishida in view of Su and Cen, 
(Claim 15) in the step S02, a step of forming the protective layer comprises forming a layer of transparent organic polymer thin film by coating or forming a layer of silicon nitride thin film by chemical vapor deposition.
The motivation is to protect the color filter from environmental conditions (Takao, Col. 7, Lines 57-68, Col. 4, Lines 49-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871